Name: Commission Regulation (EEC) No 829/90 of 30 March 1990 fixing for the 1990 marketing year the Community offer prices for tomatoes applicable with regard to Spain
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade
 Date Published: nan

 No L 86/20 Official Journal of the European Communities 31 . 3 . 90 COMMISSION REGULATION (EEC) No 829/90 of 30 March 1990 fixing for the 1990 marketing year the Community offer prices for tomatoes applicable with regard to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensation mechanism on exports of fruit and vegetables originating in Spain ('), and in particular Article 4 ( 1 ) thereof, Whereas, in accordance with Article 1 of Regulation (EEC) No 3709/89, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a conside ­ rable proportion of production marketed throughout the year or during a part of the latter and which meet quality class I requirements and conditions laid down as regards packaging ; whereas the average price for each representa ­ tive market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctionations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations with respect of normal price fluctuations, it shall not be taken into account ; Whereas, up to 10 July, tomatoes produced in the Community of Ten are grown mainly under glass ; whereas the Community offer prices for this period of the marketing year must therefore be fixed for a product of that type ; whereas tomatoes imported from Spain during the same period will have been grown in the open ; whereas, although such tomatoes may be classed in class I, their quality and price are not comparable with those of products grown under glass ; whereas the prices for toma ­ toes not grown under glass should thereofre be adjusted by a conversion factor ; Whereas the application of the abovementioned criteria results in Community offer prices being fixed for toma ­ toes for the period 1 April to 20 December 1990 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Commission Regulation (EEC) No 3815/89 (2) lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegeta ­ bles from Spain ; Whereas, pursuant to Article 152 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Commu ­ nity of Ten', from 1 January 1990, of fruit and vegetables from Spain for which a reference price is fixed with regard to third countries ; whereas, Community offer prices for tomatoes coming from Spain should be fixed only during the period where reference prices are fixed with regard to third countries, this means from 1 April up to and including 20 December ; HAS ADOPTED THIS REGULATION : Whereas, in accordance with Article 152 (2) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representa ­ tive consumption centres of the Community and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Article 1 1 . For the 1990 marketing year, the Community offer prices for tomatoes (CN code 0702 00), expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows : (  ) OJ No L 363, 13 . 12. 1989, p . 3 . (2) OJ No L 371 , 20 . 12. 1989, p. 28 . 31 . 3 . 90 Official Journal of the European Communities No L 86/21  April : 161,22  May : 1 14,14  1 June to 10 July : 74,44  11 July to 31 August : 41,97  September : 45,07  1 Otober to 20 December : 46,55 imported from Spain, shall, after deduction of customs duties, be multiplied :  for April , by a conversion factor of 1,80,  for May, by a conversion factor of 1,70 ,  from 1 June to 10 July, by a conversion factor of 1,65. Article 2 This Regulation shall enter into force on 1 April 1990. 2. For the purpose of calculating the Spanish offer price, the prices for tomatoes, not produced under glass, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission